UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1858



PATRICIA LEE GREENWAY,

                                              Plaintiff - Appellant,

          versus


JACK DYE; A. H. SKARDON; T. T. THOMPSON,

                                             Defendants - Appellees.

          and

IVAN J. TONEY; KIM R. VARNER; JAMES W. SEGURA;
JANE DOE; LAW ENFORCEMENT CENTER; NELA
LAUGHRIDGE,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-01736-GRA)


Submitted: December 14, 2006               Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Lee Greenway, Appellant Pro Se. Debra J. Gammons, CITY OF
GREENVILLE, Greenville, South Carolina; Marshall Winn, WYCHE,
BURGESS, FREEMAN & PARHAM, PA, Greenville, South Carolina; David W.
Hartman, CLARKSON, WALSH, RHENEY & TERRELL, PA, Greenville, South
Carolina; Charles Franklin Turner, Jr., TURNER, PADGET, GRAHAM &
LANEY, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.



PER CURIAM:

            Patricia Lee Greenway appeals the district court’s orders

denying relief on her 42 U.S.C. § 1983 (2000) complaint.                     The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Greenway that failure to file

timely   specific    objections    to   the     recommendation   could   waive

appellate   review     of   a   district     court   order   based    upon   the

recommendation.      Despite this warning, Greenway failed to file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Greenway has waived appellate review by failing

to   file   specific    objections      after    receiving   proper    notice.

Accordingly, we affirm the judgment of the district court.




                                     - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -